United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2952
                                    ___________

In re: Trism, Inc.,                    *
                                       *
                    Debtor             *
___________________                    *
                                       *
Trustees of the Trism Liquidating      *
Trust,                                 * Appeal from the United States
                                       * Bankruptcy Appellate Panel.
                    Appellant,         *
                                       *      [UNPUBLISHED]
       v.                              *
                                       *
Internal Revenue Service,              *
                                       *
                    Appellee.          *
                                  ___________

                              Submitted: April 13, 2005
                                 Filed: April 21, 2005
                                  ___________

Before LOKEN, Chief Judge, FAGG and BYE, Circuit Judges.
                              ___________

PER CURIAM.

      Trism, Inc., an interstate trucking company, filed for bankruptcy under Chapter
11. The Internal Revenue Service (IRS) filed a claim for unpaid assessments on
Trism’s operation of heavy motor vehicles on the highways. See 26 U.S.C. § 4481.
Trism objected to the claim’s priority classification, then confirmed a liquidating plan
assigning authority to liquidate claim objections to the Trustees. After a hearing, the
bankruptcy court decided the monetary obligation imposed by § 4481 was an excise
tax on a transaction entitled to priority under 11 U.S.C. § 507(a)(8)(E) (granting
priority to unsecured governmental claims for an “excise tax” on a “transaction”).
The Bankruptcy Appellate Panel affirmed. In re Trism, 311 B.R. 509 (B.A.P. 8th Cir.
2004). The Trustees appeal arguing the bankruptcy court and BAP erroneously
concluded the charges were a tax, rather than a user fee, and erroneously found a
transaction had occurred. Having carefully reviewed the record, the briefs, and the
applicable law, we conclude the bankruptcy court and BAP correctly decided the
case. The obligation imposed by § 4481 is a tax, not a fee. Id. at 513-16. Further,
the obligation is an excise tax on a transaction. Id. at 516-17. Because we have
nothing to add to the BAP’s explanation, we summarily affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-